NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

JIMMY LEE WHEELER,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D19-162
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 4, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; William D. Sites,
Judge.

Jimmy Lee Wheeler, pro se.


PER CURIAM.

             Affirmed. See Wheeler v. State, 237 So. 3d 975 (Fla. 2d DCA 2017)

(table decision); Martin v. State, 987 So. 2d 141 (Fla. 2d DCA 2008); McGuire v. State,

979 So. 2d 262 (Fla. 2d DCA 2007).



CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.